13 A.3d 1103 (2011)
300 Conn. 916
In re JOSE B.
SC 18753
Supreme Court of Connecticut.
Decided February 23, 2011.
Stacey Violante Cote and Sarah Healy Eagan, in support of the petition.
Benjamin Zivyon, assistant attorney general, and John E. Tucker, assistant attorney general, in opposition.
The petitioner's petition for certification for appeal from the Appellate Court, 125 Conn.App. 572, 11 A.3d 682 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court lacked subject matter jurisdiction over the neglect petition?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.